Citation Nr: 1746743	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  09-16 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to April 16, 2014, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

3.  Entitlement to recognition of S.D. as a helpless child.  

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for a shoulder disability.

6.  Entitlement to service connection for a neck disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1966 to March 1969, including a tour of duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

In May 2017, the Veteran testified before a Veterans Law Judge seated at the RO.  A transcript of this hearing has been associated with the claims folder.  

The issues of service connection claims for chronic obstructive pulmonary disease, a shoulder disability, and a neck disability previously were denied in a May 2013 rating decision.  The Veteran filed a notice of disagreement and was sent an April 2015 statement of the case.  Thereafter, he did not file a timely VA Form 9 or substantive appeal.  The United States Court of Appeals for Veterans Claims has held that the 60-day period in which to file a substantive appeal is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly. Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  In this case, although the Veteran did not timely perfect his appeal, the Board heard testimony on these issues and accordingly has waived any issue with timeliness.  As such, the Board has included the claims as listed on the title page.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Increased rating - PTSD

The Veteran seeks an increased rating for his service-connected PTSD.  Review of the record indicates his most recent examination was in January 2013, over four years ago.  Additionally, the Veteran and his spouse asserted at his May 2017 Board hearing that his PTSD symptoms have worsened in recent years.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Chotta v. Peake, 22 Vet. App. 80, 84 (2008).  

Next, also at his May 2017 Board hearing, the Veteran reported that he recently began receiving treatment at a facility called TriWest, which he identified as a VA affiliate or contractor.  Additional PTSD treatment was also reported at Vet Centers in Dallas and Bonham.  VA has a duty to assist a claimant in obtaining VA and other governmental treatment records.  See 38 U.S.C.A. § 5103A.  As such, on remand the RO should obtain any additional Vet Center or other VA records not already of record.  

Earlier effective date - TDIU

With regard to the issue of entitlement to an earlier effective date for TDIU, any decision on the increased rating claim being remanded herein may affect the claim for a TDIU. See e.g. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Any grant of a pending increased rating claim could significantly change the adjudication of the effective date of TDIU because such a grant could increase the Veteran's overall combined disability percentage. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue). Consideration of entitlement to an earlier effective date for TDIU must therefore be deferred until the intertwined issues are resolved or prepared for appellate consideration. See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Neck and Shoulder

The Veteran contends he injured his neck during service from heavy lifting and having to take cover.  He contends the shoulder is due to the neck.  He has not yet been afforded a VA examination.  As such the Board is without the medical expertise to determine the cause and a remand for an examination is necessary.  

COPD

The Veteran contends his COPD is a result of his service in Vietnam.  He has not yet been afforded a VA examination.  As such the Board is without the medical expertise to determine the cause and a remand for an examination is necessary.  

Helpless Child

The Veteran seeks recognition of S.D., his adult daughter, as a helpless child.  A child of a veteran may be considered a "child" after age eighteen (18) for purposes of VA benefits if found by a rating determination to have become, prior to attaining age 18, permanently incapable of self-support.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.315 (2016).  

The Veteran testified at the May 2017 hearing that S.D. receives Social Security Administration (SSA) disability benefits due to her various physical and mental disabilities.  Review of the record indicates that the records associated with the award of SSA benefits for S.D. have not yet been obtained.  As these records are potentially pertinent to the pending appeal of this issue, remand is required in order for these to be obtained by VA.  

Accordingly, the case is REMANDED for the following action:

1.  Request any treatment records not already received for the Veteran from the Dallas and Bonham Vet Centers, TriWest, and any other VA facilities at which he has received treatment.  If no such records are available, that fact must be noted within the record.  

2.  Schedule the Veteran for a VA psychiatric examination to determine the current impairment resulting from his service-connected PTSD.  The claims files must be made available to and reviewed by the examiner.  The examination report should include a discussion of the Veteran's psychiatric history and his reported symptoms.  The examination report should report the severity of the Veteran's PTSD in terms conforming to the applicable rating criteria.  The examiner should also provide an opinion concerning the impact of the Veteran's PTSD on his ability to obtain and maintain gainful employment.  A complete rationale for all opinions expressed is requested. 

3.  The RO/AMC should afford the Veteran a VA joints examination to regarding the Veteran's claimed neck and shoulder disabilities. The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to completion of the medical opinion.

 (a) The examiner should state whether it is at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed neck disability is caused by service. 

The examiner must discuss the lay report of heavy lifting and having to take cover.

 (b) The examiner should state whether it is at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed shoulder disability is cause by service.  

(c) The examiner should state whether it is at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed shoulder disability is caused or aggravated by the neck disability.

 If it is determined that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected condition before the onset of aggravation.

 The examiner should note that "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

 The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.

4.  The RO/AMC should afford the Veteran a VA examination to regarding the Veteran's claimed COPD. The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to completion of the medical opinion.

 (a) The examiner should state whether it is at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed respiratory disability, to include COPD, is caused by service.

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.

5.  Request all Social Security disability benefits records from the SSA related to the disability benefits claim for the Veteran's daughter, S.D., including all medical records and copies of any decisions or adjudications, and associate them with the record.  Any negative responses should be properly documented in the record.  

6.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

